692 N.W.2d 838 (2005)
BIORESOURCE, INC.
v.
CITY OF DETROIT.
Nos. 127680, 127681.
Supreme Court of Michigan.
February 28, 2005.
SC: 127680, 127681. COA: 241137, 241168.
On order of the Court, the application for leave to appeal the September 28, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals. The motion to stay is DENIED as moot.